internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc corp b06-plr-105619-02 date date distributing controlled sub sub business x business y class x stock class y stock a b z plr-105619-02 dear this letter responds to your letter dated date submitted on behalf of distributing requesting rulings under sec_355 of the internal_revenue_code with respect to a proposed transaction additional information was submitted in a letter dated date the information submitted is summarized below distributing is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return distributing owns all of the stock of several subsidiaries including controlled distributing has owned all of the stock of controlled for more than five years controlled is a holding_company that owns all of the stock of sub and sub distributing is engaged directly and through certain of its subsidiaries ie other than controlled in business x controlled is indirectly engaged through its ownership of sub and sub in business y sub and sub are directly engaged in business y distributing has two classes of stock outstanding class x stock and class y stock the class x stock reflects the value of the entire business x plus a of business y the class y stock reflects b of business y distributing started business y more than five years ago building on the organizational and sales techniques it used in conducting business x initially business y was dependent upon distributing for financial administrative and managerial support however as a mature and growing business business y has begun to compete with business x for management and financial resources as it developed a distinct and conflicting business model to resolve these issues distributing proposes the following transaction i ii iii distributing will distribute a of the controlled stock pro_rata to the holders of the class x stock the spin-off distributing will distribute b of the controlled stock to the holders of the class y stock in exchange for all of their class y stock the split-off the spin-off and split-off are sometimes collectively referred to as the distribution following the distribution the class y stock will be cancelled and distributing will only have outstanding a single class of common_stock further the board_of directors of distributing and controlled will not have any overlapping members subject_to shareholder approval controlled will prior to the distribution transfer to distributing an amount of money to reflect the risk to distributing of a default by controlled during the remaining term of certain leases for which distributing has contingent_liability because controlled plr-105619-02 was not obligated to transfer this money to distributing under the lease assignment distributing characterizes this transfer of money as a pre- distribution dividend to distributing and eliminated from its income under sec_1_1502-13 the following representations have been made in connection with the proposed transaction a in the case of distributing shareholders receiving controlled stock in the split-off the fair_market_value of controlled stock and other consideration if any received by each shareholder of class y stock will approximately equal the fair_market_value of the class y stock surrendered by shareholders in the split-off b no part of the controlled stock to be distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing including certain individuals who acquired stock of distributing in_connection_with_the_performance_of_services and whose stock remains subject_to restrictions c distributing controlled and the distributing shareholders will each pay their own expenses if any incurred in connection with the transaction d the five years of financial information submitted on behalf of business x is representative of its present operations and there have been no substantial operational changes in such business since the date of the last financial statements submitted e the five years of financial information submitted on behalf of business y is representative of its present operations and there have been no substantial operational changes in such business since the date of the last financial statements submitted f following the distribution distributing will be engaged in the active_conduct of business x independently and with its separate employees g following the distribution at least of the fair_market_value of the gross assets of controlled will consist of stock of controlled corporations that are engaged in the active_conduct of business y independently and with their separate employees h the distribution of the controlled stock is carried out for the following corporate business_purpose fit and focus the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose i there is no plan or intention by any shareholder who own sec_5 or more of the stock of distributing and management of distributing to its best knowledge is plr-105619-02 not aware of any plan or intention on the part of any remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock in either distributing or controlled after the distribution j there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than possible purchases by distributing or controlled pursuant to open market stock repurchase programs meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 k there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of any assets of either corporation subsequent to the distribution except in the ordinary course of business l distributing neither accumulated its receivables or made extraordinary payment of their payables in anticipation of the transaction m no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except for short-term receivables if any arising out of lease assignments and the intercompany services agreement n payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length any assignment agreement between sub or sub and distributing with respect to the leasehold interests held by distributing are on arm’s length terms o immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d p the class x stock and class y stock each constitutes stock of distributing for federal_income_tax purposes q for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in plr-105619-02 sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution r for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution s the payment of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing and maintaining fractional shares and will not represent separately bargained for consideration the total cash that will be paid in the transaction to distributing shareholders in lieu of fractional shares of controlled stock will not exceed one percent of the total consideration that will be distributed in the transaction t the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and on the representations set forth above it is held as follows no gain_or_loss will be recognized by distributing from the distribution of controlled stock sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the holders of class x or class y stock as a result of the distribution sec_355 a class y stock shareholder who receives controlled stock in the split-off will have an aggregate adjusted_basis in the controlled stock immediately after the split-off equal to the aggregate adjusted_basis in the shareholder’s class y stock surrendered in the split-off sec_358 plr-105619-02 a class x shareholder who receives controlled stock in the spin-off will have an aggregate adjusted_basis of the controlled and distributing stock equal to the aggregate adjusted_basis of the class x stock held immediately before the spin- off allocated between the distributing and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and b the holding_period of the controlled stock received by the class y stock shareholders in the split-off will include the holding_period of the class y stock surrendered in exchange therefor provided that such class y shares are held as capital assets on the day of the distribution sec_1223 the holding_period of the controlled stock received by the class x stock shareholders in the spin-off will include the holding_period of the class x stock with respect to which such distribution is made provided that such class x shares are held as capital assets on the day of the distribution sec_1223 shareholders of distributing who receive cash in lieu of fractional shares of controlled stock will recognize gain_or_loss measured by the difference between the basis of the fractional share received and the amount of cash received sec_1001 if the fractional share qualifies as a capital_asset in the hands of the shareholder the gain_or_loss will be a capital_gain or loss subject_to the provisions of subchapter_p of chapter of the code earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 e except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning the characterization of the transfer of money described in iii above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer plr-105619-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours reginald mombrun assistant to the branch chief branch office of associate chief_counsel corporate
